Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 23, 2014 (the
“Effective Date”), by and between PTC Therapeutics, Inc., a Delaware corporation
(the “Company”) and Robert Spiegel, MD (“Executive”).  In consideration of the
mutual covenants contained in this Agreement, the Company and Executive agree as
follows:

 

1.                                      Employment.  The Company agrees to
employ Executive and Executive agrees to be employed by the Company on the terms
and conditions set forth in this Agreement.

 

(a)                                 Capacity.  Executive shall serve the Company
as Chief Medical Officer reporting to the Company’s Chief Executive Officer. 
Executive shall have the responsibilities, duties and authority commensurate
with the position of Chief Medical Officer.  In addition to Executive’s primary
duties, Executive shall perform such other services for the Company that are
consistent with his position as Chief Medical Officer as may be reasonably
assigned to Executive from time to time by the Chief Executive Officer or the
Board of Directors of the Company (the “Board”) or their respective designees. 
The principal location at which Executive shall perform such services shall be
the Company’s corporate headquarters currently located at 100 Corporate Court,
Middlesex Business Center, South Plainfield, NJ 07080, subject to relocation and
Section 2(c)(i) of this Agreement.

 

(b)                                 Devotion of Duties; Representations.  During
the Term (as defined below) of Executive’s employment with the Company,
Executive shall devote his best efforts and a substantial portion of his
business time and energies to the business and affairs of the Company, and shall
endeavor to perform the duties and services contemplated hereunder to the
reasonable satisfaction of the Chief Executive Officer and the Board.  During
the Term of Executive’s employment with the Company, Executive shall not,
without the prior written approval of the Company (by action of the Board),
undertake any other employment from any person or entity or serve as a director
of any other company; provided, however, that (i) the Company will entertain
requests as to such other employment or directorships in good faith and
(ii) Executive will be eligible to participate in any policy relating to outside
activities that is applicable to the senior executives of the Company and
approved by the Board after the date hereof.  Notwithstanding anything to the
contrary contained herein, the Company acknowledges that the Executive currently
is a consultant to the entities previously disclosed in writing to the Chief
Executive Officer and may continue such consulting activities as well as engage
in additional consulting activities with the prior approval of the Chief
Executive Officer so long as (i) in the judgment of the Chief Executive Officer,
such activities do not materially detract from Executive’s duties hereunder and
(ii) such activities do not compete with the Company’s Field of Interest (as
hereinafter defined). Furthermore, the Executive may devote reasonable time to
activities such as supervision of personal investments and activities involving
professional, charitable, civic, educational, religious and similar types of
activities, and speaking engagements, provided such activities do not, in the
judgment of the Chief Executive Officer, interfere in any material way with the
business of the Company or Executive’s duties hereunder.

 

2.                                      Term of Employment.

 

(a)                                 Executive’s employment hereunder shall
continue on the Effective Date.  Executive’s employment hereunder shall be
terminated upon the first to occur of the following:

 

(i)                                     Immediately upon Executive’s death;

 

(ii)                                  By the Company:

 

(A)                               By written notice to Executive effective the
date of such notice, following the Disability of Executive.  “Disability” means
that Executive (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.  Such incapacity shall be determined by a physician
chosen by the Company and reasonably satisfactory to Executive (or Executive’s
legal representative) upon examination requested by the Company (to which
Executive hereby agrees to submit). Notwithstanding the foregoing, such
Disability must result in Executive becoming “Disabled” within the meaning of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the guidance issued thereunder.  (In this Agreement we refer to
Section 409A of the Code and any guidance issued thereunder as “Section 409A”).

 

(B)                               By written notice to Executive, effective the
date of such notice, for Cause (as defined below); or

 

--------------------------------------------------------------------------------


 

(C)                               By written notice to Executive, effective
ninety (90) days after the date of such notice and subject to Section 4 hereof,
without Cause; or

 

(iii)                               By Executive:

 

(A)                               At any time by written notice to the Company,
effective forty-five (45) days after the date of such notice; or

 

(B)                               By written notice to the Company for Good
Reason (as defined below), effective on the date specified in such notice.

 

The term of Executive’s employment by the Company under this Agreement is
referred to herein as the “Term.”

 

(b)                                 Definition of “Cause”.  For purposes of this
Agreement, “Cause” shall, pursuant to the reasonable good faith determination by
a majority of the Board (excluding Executive) as documented in writing, include:
(i) the willful and continued failure by Executive to substantially perform
Executive’s material duties or responsibilities under this Agreement (other than
such a failure as a result of Disability); (ii) any action or omission by
Executive involving willful misconduct or gross negligence with regard to the
Company, which has a detrimental effect on the Company; (iii) Executive’s
conviction of a felony, either in connection with the performance of Executive’s
obligations to the Company or which otherwise shall adversely affect Executive’s
ability to perform such obligations or shall materially adversely affect the
business activities, reputation, goodwill or image of the Company; (iv) the
material breach of a fiduciary duty to the Company; or (v) the material breach
by Executive of any of the provisions of this Agreement, provided that any
breach of Executive’s obligations with respect to Sections 5 or 6 of this
Agreement, subject to the cure provision in the next sentence, shall be deemed
“material.”  In respect of the events described in clauses (i), (iv) and
(v) above, the Company shall give Executive notice of the failure of performance
or breach, reasonable as to time, place and manner in the circumstances, and a
30-day opportunity to cure, provided that such failure of performance or breach
is reasonably amenable to cure as determined by the Board in its sole
discretion.  In addition, the definition of “Cause” contained herein shall
supersede and replace any other definition of “cause” contained in any option
agreement, restricted stock award, stock appreciation right or any other equity
award heretofore or hereafter granted to Executive.

 

(c)                                  Definition of “Good Reason”.  For purposes
of this Agreement, a “Good Reason” shall mean any of the following, unless
(i) the basis for such Good Reason is cured within a reasonable period of time
(determined in the light of the cure appropriate to the basis of such Good
Reason, but in no event less than thirty (30) nor more than ninety (90) days)
after the Company receives written notice (which must be received from Executive
within ninety (90) days of the initial existence of the condition giving rise to
such Good Reason) specifying the basis for such Good Reason or (ii) Executive
has consented to the condition that would otherwise be a basis for Good Reason:

 

(i)                                     A change in the principal location at
which Executive provides services to the Company to a location more than fifty
(50) miles from such principal location and/or to a location in New York City
(either of which change, the Company has reasonably determined as of the date
hereof, would constitute a material change in the geographic location at which
Executive provides services to the Company), provided that such a relocation
shall not be deemed to occur under circumstances where Executive’s
responsibilities require him to work at a location other than the corporate
headquarters for a reasonable period of time;

 

(ii)                                  A material adverse change by the Company
in Executive’s duties, authority or responsibilities as Chief Medical Officer of
the Company which causes Executive’s position with the Company to become of
materially less responsibility or authority than Executive’s position
immediately following the Effective Date; provided, however, that retention at
any time of a senior clinical executive reporting to Executive in connection
with succession planning shall not be deemed “Good Reason.”  For purposes of
this definition of “Good Reason,” a “material adverse change” following a
Corporate Change shall not include any diminution in authority, duties or
responsibilities that is solely attributable to the change in the Company’s
ownership structure but does not otherwise change Executive’s authority, duties
or responsibilities (except in a positive manner) otherwise with respect to the
Company’s business.

 

(iii)                               A material reduction in Executive’s base
compensation (including Base Salary) except if the reduction is in connection
with a general reduction of not more than 20% in compensation of senior
executives of the Company generally that occurs prior to the effective date of
any Corporate Change;

 

(iv)                              A material breach of this Agreement by the
Company which has not been cured within thirty (30) days after written notice
thereof by Executive; or

 

2

--------------------------------------------------------------------------------


 

(v)                                 Failure to obtain the assumption
(assignment) of this Agreement by any successor to the Company.

 

(d)                                 Definition of “Corporate Change”.  For
purposes of this Agreement, “Corporate Change” shall mean any circumstance in
which (i) the Company is not the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary or affiliate of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than a
wholly-owned subsidiary of the Company); (iii) any person or entity, including a
“group” as contemplated by Section 13(d)(3) of the Securities Exchange Act of
1934 (excluding, for this purpose, the Company or any Subsidiary, or any
employee benefit plan of the Company or any Subsidiary, or any “group” in which
all or substantially all of its members or its members’ affiliates are
individuals or entities who are or were beneficial owners of the Company’s
outstanding shares prior to the initial public offering, if any, of the
Company’s stock), acquires or gains ownership or control (including, without
limitations, powers to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or (v) as a result of or in
connection with a contested election of directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board of Directors of the Company.  Notwithstanding the
foregoing, a “Corporate Change” shall not occur as a result of a merger,
consolidation, reorganization or restructuring after which either (1) a majority
of the Board of Directors of the controlling entity consists of persons who were
directors of the Company prior to the merger, consolidation, reorganization or
restructuring or (2) Executive forms part of an executive management team that
consists of substantially the same group of individuals and Executive is
performing in a similar role, with similar authority and responsibility (other
than changes solely attributable to the change in ownership structure), to that
which existed prior to the reorganization or restructuring.  Notwithstanding the
foregoing, for any payments or benefits hereunder that are subject to
Section 409A, the Corporate Change must constitute a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

(e)                                  Post-Employment Consulting Arrangements.

 

(i)                                     Transition Services.  If, at any time
following the completion of 23 months of full-time employment by Executive
following the Effective Date, but prior to the completion of 27 months of
full-time employment by Executive following the Effective Date, either of
Executive or the Company desire that Executive return to a part-time, consulting
status, then either Company or Executive, as the case may be, shall provide
thirty (30) day’s notice to the other, following which Executive’s employment
hereunder shall be terminated and such termination shall neither be deemed a
termination (i) by the Executive for Good Reason nor (ii) by the Company without
Cause, and the Company shall retain Executive’s consulting services for a period
of twenty-four (24) months, or such lesser period as the Company and Executive
may mutually agree, to accomplish the orderly transition of Executive’s
responsibilities.  Executive shall provide such consulting services for an
agreed-upon number of days each month that is no less than eight (8) days per
month and shall be compensated at the rate of his per diem Base Salary with the
Company that was in effect immediately prior to his termination of employment,
plus reimbursement of his reasonable out-of-pocket expenses.  The
post-employment consulting agreement contemplated hereunder shall be conditioned
upon Executive’s continuing compliance with his post-employment covenants to the
Company, including those set forth in Sections 5 and 6 of this Agreement, and
upon Executive’s certification to the Company that the consulting arrangement
does not breach any obligations Executive may have to a subsequent employer or
any other recipient of Executive’s personal services. To the extent that the
consulting services provided for in this Section 2(e) prevent Executive from
incurring a “separation from service” within the meaning of Section 409A (and
based upon the provisions of Section 4(b)(iv) hereof), then any severance
payments and benefits to which Executive is entitled as a result of Executive’s
termination of employment, which payments or benefits are subject to
Section 409A, shall be paid or commence only when Executive’s “separation from
service” occurs

 

(ii)                                  Litigation and Regulatory Matters. 
Notwithstanding the foregoing, following a termination of Executive’s
employment, Executive shall make himself reasonably available to the Company to
assist in any litigation or potential litigation matter or any investigation or
review of any federal, state or local regulatory authority that relates to
events or occurrences that transpired while Executive was employed by the
Company.  If Executive is called upon to assist the Company pursuant to his
obligations under this section, the Company shall compensate Executive at the
rate of his per diem Base Salary with the Company that was in effect immediately
prior to his termination of employment and shall reimburse his out-of-pocket
expenses.

 

3.                                      Compensation.

 

(a)                                 Base Salary.  Executive’s minimum base
salary during the Term shall be at the rate of $350,000 per year (the “Base
Salary”). Base Salary shall be payable in substantially equal installments in
accordance with the Company’s payroll practices as in effect from time to time,
less any amounts required to be withheld under applicable law.  The Base Salary
will be subject to adjustment from time to time in the sole discretion of the
Board; provided that, the Company covenants that it shall not

 

3

--------------------------------------------------------------------------------


 

reduce the Base Salary below the higher of $350,000, or the Base Salary then in
effect immediately prior to the reduction unless (i) Executive consents to such
reduction, or (ii) the reduction is in connection with a general reduction of
not more than 20% in compensation of senior executives of the Company generally
that occurs prior to the effective date of any Corporate Change.

 

(b)                                 Bonus.  In addition to the Base Salary, the
Company may pay Executive an annual bonus (the “Bonus”) as determined by the
Board, solely in its discretion (it being understood that Executive’s target
annual bonus shall be at 40% of Base Salary, but may be higher or lower in any
year in the Board’s discretion).  The Board’s decision to issue a Bonus to
Executive in any particular year shall have no effect on the absolute discretion
of the Board to grant or not to grant a Bonus in subsequent years. 
Notwithstanding the foregoing, the Company hereby agrees to pay to Executive a
Bonus with respect to 2014 at 100% of his target bonus (i.e., 40% of Base
Salary), provided that Executive remains employed on the date such payment is
made unless termination was by the Company without Cause, by the Executive for
Good Reason or due to the Executive’s death or Disability.  Any Bonus for a
particular year shall be paid or provided to Executive in a lump sum no later
than March 15th of the calendar year following the calendar year in which the
Bonus was earned.

 

(c)                                  Equity Compensation.  Except as explicitly
set forth below, Executive’s rights with respect to stock options shall be
covered in a stock option plan and separate stock option certificates or
agreements for each grant.

 

(i)                                     Accelerated Vesting.

 

(A)                               For the avoidance of doubt, in the event that
Executive’s employment hereunder is terminated by the Company without Cause or
by Executive for Good Reason, no unvested equity awards granted under the
Company’s equity and long-term incentive plan(s) following May 15, 2013 shall be
subject to any accelerated vesting except as otherwise provided for in the
applicable award agreement or in Section 3(c)(i)(D) below.

 

(B)                               Consistent with the terms of such award, in
the event the Company undergoes a Corporate Change during the Term, one hundred
percent (100%) of Executive’s restricted stock award granted under the Company’s
equity and long-term incentive plan on March 7, 2013 shall vest immediately.

 

(C)                               Any option awards granted to Executive under
the Company’s equity and long-term incentive plan on May 15, 2013 shall be
subject to the provisions of Section 6.B of such plan with respect to the effect
on options of a Fundamental Event or Change of Control Event (as such terms are
defined in the plan).

 

(D)                               Except as otherwise provided in the applicable
award, in the event that Executive’s employment hereunder is terminated by the
Company without Cause or by Executive for Good Reason within the period of three
(3) months prior to (but only if negotiations relating to the particular
Corporate Change that occurs are ongoing at the date of the notice of
termination) or twelve (12) months after a Corporate Change that occurs during
the Term (such fifteen-month period, the “Protected Period”), one hundred
percent (100%) of all of Executive’s outstanding unvested equity awards granted
as an inducement grant or under the Company’s equity and long-term incentive
plan(s) following May 15, 2013 shall vest immediately.

 

(d)                                 Vacation.  Executive is eligible for time
off programs outlined in the Company’s Time Off Policy.  Executive shall accrue
over the calendar year 160 hours of paid vacation.  Executive may accrue up to
200 hours of vacation.  Once Executive has reached the maximum accrual, no
further vacation time will be accrued unless and until the executive uses
vacation time. Upon termination of employment, the value of Executive’s current
balance of accrued but unused vacation shall be paid out in cash based on his
Base Salary that was in effect immediately prior to his termination of
employment.

 

(e)                                  Fringe Benefits.  Executive shall be
entitled to participate in any employee benefit plans that the Company makes
available to its senior executives (including, without limitation, group life,
disability, medical, dental and other insurance, retirement, pension,
profit-sharing and similar plans) (collectively, the “Fringe Benefits”),
provided that the Fringe Benefits shall not include any stock option or similar
plans relating to the grant of equity securities of the Company.  These benefits
may be modified or changed from time to time at the sole discretion of the
Company.  Where a particular benefit is subject to a formal plan (for example,
medical or life insurance), eligibility to participate in and receive any
particular benefit is governed solely by the applicable plan document, and
eligibility to participate in such plan(s) may be dependent upon, among other
things, a physical examination.

 

(f)                                   Reimbursement of Expenses.  Executive
shall be entitled to reimbursement for all ordinary and reasonable out-of-pocket
business expenses that are reasonably incurred by him in furtherance of the
Company’s business in accordance with reasonable policies adopted from time to
time by the Company for senior executives. In addition, the Company shall
reimburse the Executive for legal costs and expenses up to a cap of $5,000 in
the review and negotiation of this Agreement.

 

4

--------------------------------------------------------------------------------


 

4.                                      Severance Compensation.

 

(a)                                 In the event of any termination of
Executive’s employment for any reason the Company shall pay Executive (or
Executive’s estate) such portions of Executive’s Base Salary as have accrued
prior to such termination and have not yet been paid, together with (i) amounts
for accrued unused vacation days (as provided above), (ii) any amounts for
expense reimbursement which have been properly incurred or the Company has
become obligated to pay prior to termination and have not been paid as of the
date of such termination and (iii) the amount of any Bonus previously granted to
Executive by the Board but not yet paid, which amount shall not include any pro
rata portion of any Bonus which would have been earned if such termination had
not occurred (the “Accrued Obligations”).  Such amounts shall be paid as soon as
possible after termination.

 

(b)                                 In the event that Executive’s employment
hereunder is terminated (i) by Executive for a Good Reason or (ii) by the
Company without Cause, the Company shall pay to Executive the Accrued
Obligations.  In addition, the Company shall pay to Executive the severance
benefits set forth below for twelve (12) months following Executive’s
termination of employment (the “Severance Period”).  The receipt of any
severance benefits provided in this Section shall be dependent upon Executive’s
execution and nonrevocation of a standard separation agreement and general
release of claims, substantially in the form attached hereto as Exhibit A (the
“Release”).  The Company will also consider in good faith (but without any
binding commitment) requests from Executive that the Company include in the
Release a release of Executive by the Company from matters specifically
disclosed to the Company by Executive in writing in advance of execution of the
Release and not involving any illegality, fraud, concealment, criminal acts or
acts outside the scope of Executive’s employment.  The distribution of severance
benefits in this Section 4 is subject to section (iv) of this Section 4(b).

 

(i)                                     If Executive’s employment is terminated
(A) by Executive for a Good Reason or (B) by the Company without Cause, the
Company shall pay Executive his Base Salary for the Severance Period, which
total amount shall be payable in a lump sum 30 days following Executive’s
termination of employment.  In each case, payments shall be commence or be paid
provided that the Release has been executed and any applicable revocation period
has expired as of the 30th day following Executive’s termination.

 

(ii)                                  Only if Executive’s employment is
terminated (A) by Executive for a Good Reason or (B) by the Company without
Cause, in either case during the Protected Period, the Company shall pay
Executive his target annual bonus, described in section 3(b) hereof, for the
year in which the termination of employment occurs, which total amount shall be
payable in a lump sum 30 days following Executive’s termination of employment,
provided that the Release has been executed and any applicable revocation period
has expired as of such date.

 

(iii)                               The Company shall continue to provide
Executive and his then-enrolled eligible dependents with group health insurance
and shall continue to pay the amount of the premium as in effect on the date of
such termination for the Severance Period commencing on the effective date of
such termination, subject to applicable law and the terms of the respective
policies; provided that the Company’s obligation to provide the benefits
contemplated herein shall terminate upon Executive’s becoming eligible for
coverage under the medical benefits program of a subsequent employer.  The
foregoing shall not be construed to extend any period of continuation coverage
(e.g., COBRA) required by Federal law.

 

(iv)                              Compliance with Section 409A.  Subject to the
provisions in this Section 4(b)(iv), any severance payments or benefits under
this Agreement shall begin only upon the date of Executive’s “separation from
service” (determined as set forth below) which occurs on or after the date of
termination of Executive’s employment.  The following rules shall apply with
respect to the distribution of the severance payments and benefits, if any, to
be provided to Executive under this Agreement:

 

(1)                                 It is intended that each installment of the
severance payments and benefits provided under this Agreement shall be treated
as a separate “payment” for purposes of Section 409A.  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

(2)                                 If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments and benefits shall be made on the dates and terms set forth
in this Agreement.

 

(3)                                 If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified employee”
(within the meaning of Section 409A), then:

 

(A)                               Each installment of the severance payments and
benefits due under this Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when

 

5

--------------------------------------------------------------------------------


 

the separation from service occurs, be paid within the short-term deferral
period (as defined under Section 409A) shall be treated as a short-term deferral
within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum
extent permissible under Section 409A and such payments and benefits shall be
paid or provided on the dates and terms set forth in this Agreement; and

 

(B)                               Each installment of the severance payments and
benefits due this Agreement that is not described in
Section 4(b)(iv)(3)(A) above and that would, absent this subsection, be paid
within the six-month period following Executive’s “separation from service” from
the Company shall not be paid until the date that is six months and one day
after such separation from service (or, if earlier, Executive’s death), with any
such installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of Executive’s second taxable year following the
taxable year in which the separation from service occurs.

 

(4)                                 The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this
Section 4(b)(iv), “Company” shall include all persons with whom the Company
would be considered a single employer under Section 414(b) and 414(c) of the
Code.

 

(5)                                 All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Sections 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (iv) the right to reimbursement is not subject to set
off or liquidation or exchange for any other benefit.

 

(6)                                 Notwithstanding anything herein to the
contrary, the Company shall have no liability to Executive or to any other
person if the payments and benefits provided hereunder that are intended to be
exempt from or compliant with Section 409A are not so exempt or compliant.

 

(c)                                  In the event that Executive’s employment
hereunder is terminated (i) by Executive for other than a Good Reason, or
(ii) by the Company for Cause, or (iii) as a result of Executive’s death or
Disability, then the Company will pay to Executive the Accrued Obligations.  The
Company shall have no obligation to pay Executive (or Executive’s estate) any
other compensation following such termination except as provided in
Section 4(a).

 

(d)                                 Modified Section 280G Cutback.

 

(i)                                     Notwithstanding any other provision of
this Agreement, except as set forth in Section 4(d)(ii), in the event that the
Company undergoes a “Change in Ownership or Control” (as defined below), the
Company shall not be obligated to provide to Executive a portion of any
“Contingent Compensation Payments” (as defined below) that Executive would
otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Code) for
Executive.  For purposes of this Section 4(d), the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”

 

(ii)                                  Notwithstanding the provisions of
Section 4(d)(i), no such reduction in Contingent Compensation Payments shall be
made if (1) the Eliminated Amount (computed without regard to this sentence)
exceeds (2) 100% of the aggregate present value (determined in accordance with
Treasury Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor
provisions) of the amount of any additional taxes that would be incurred by
Executive if the Eliminated Payments (determined without regard to this
sentence) were paid to him (including, state and federal income taxes on the
Eliminated

 

6

--------------------------------------------------------------------------------


 

Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of Executive’s
“base amount” (as defined in Section 280G(b)(3) of the Code), and any
withholding taxes).  The override of such reduction in Contingent Compensation
Payments pursuant to this Section 4(d)(ii) shall be referred to as a
“Section 4(d)(ii) Override.”  For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.

 

(iii)                               For purposes of this Section 4(d) the
following terms shall have the following respective meanings:

 

(1)                                 “Change in Ownership or Control” shall mean
a change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 280G(b)(2) of the Code.

 

(2)                                 “Contingent Compensation Payment” shall mean
any payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.

 

(iv)                              Any payments or other benefits otherwise due
to Executive following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4(d)(iv).  Within 30 days after each date on which Executive first
becomes entitled to receive (whether or not then due) a Contingent Compensation
Payment relating to such Change in Ownership or Control, the Company shall
determine and notify Executive (with reasonable detail regarding the basis for
its determinations) (1) which Potential Payments constitute Contingent
Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 4(d)(ii) Override is applicable.  Within 30 days after delivery of such
notice to Executive, Executive shall deliver a response to the Company (the
“Executive Response”) stating either (A) that he agrees with the Company’s
determination pursuant to the preceding sentence or (B) that he disagrees with
such determination, in which case he shall set forth (x) which Potential
Payments should be characterized as Contingent Compensation Payments, (y) the
Eliminated Amount, and (z) whether the Section 4(d)(ii) Override is applicable. 
In the event that Executive fails to deliver an Executive Response on or before
the required date, the Company’s initial determination shall be final.  If
Executive states in the Executive Response that he agrees with the Company’s
determination, the Company shall make the Potential Payments to Executive within
three business days following delivery to the Company of the Executive Response
(except for any Potential Payments which are not due to be made until after such
date, which Potential Payments shall be made on the date on which they are
due).  If Executive states in the Executive Response that he disagrees with the
Company’s determination, then, for a period of 60 days following delivery of the
Executive Response, Executive and the Company shall use good faith efforts to
resolve such dispute.  If such dispute is not resolved within such 60-day
period, such dispute shall be settled exclusively by arbitration in South
Plainfield, New Jersey, in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  The Company shall, within three business days
following delivery to the Company of the Executive Response, make to Executive
those Potential Payments as to which there is no dispute between the Company and
Executive regarding whether they should be made (except for any such Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due).  The balance of the
Potential Payments shall be made within three business days following the
resolution of such dispute.

 

(v)                             The Contingent Compensation Payments to be
treated as Eliminated Payments shall be determined by the Company by determining
the “Contingent Compensation Payment Ratio” (as defined below) for each
Contingent Compensation Payment and then reducing the Contingent Compensation
Payments in order beginning with the Contingent Compensation Payment with the
highest Contingent Compensation Payment Ratio.  For Contingent Compensation
Payments with the same Contingent Compensation Payment Ratio, such Contingent
Compensation Payment shall be reduced based on the time of payment of such
Contingent Compensation Payments with amounts having later payment dates being
reduced first.  For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio and the same time of payment, such Contingent
Compensation Payments shall be reduced on a pro rata basis (but not below zero)
prior to reducing Contingent Compensation Payment with a lower Contingent
Compensation Payment Ratio.  The term “Contingent Compensation Payment Ratio”
shall mean a fraction the numerator of which is the value of the applicable
Contingent Compensation Payment that must be taken into account by Executive for
purposes of Section 4999(a) of the Code, and the denominator of which is the
actual amount to be received by Executive in respect of the applicable
Contingent Compensation Payment.  For example, in the case of an equity grant
that is treated as contingent on the Change in Ownership or Control because the
time at which the payment is made or the payment vests is accelerated, the
denominator shall be determined by

 

7

--------------------------------------------------------------------------------


 

reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).

 

(vi)                              The provisions of this Section 4(d) are
intended to apply to any and all payments or benefits available to Executive
under this Agreement or any other agreement or plan of the Company under which
Executive receives Contingent Compensation Payments.

 

5.                                      Executive Covenants.

 

(a)                                 Confidential Information.  Executive
recognizes and acknowledges the competitive and proprietary aspects of the
business of the Company, and that as a result of Executive’s employment,
Executive recognizes and acknowledges that he has had and will continue to have
access to, and has been and will continue to be involved in the development of,
Confidential Information (as defined below) of the Company.  As used herein,
“Confidential Information” shall mean trade secrets, knowledge and other
confidential information of the Company, which Executive has acquired, no matter
from whom or on what matter such knowledge or information may have been
acquired, heretofore or hereafter, concerning the content and details of the
business of the Company, and which is not known to the general public, including
but not limited to: (a) new products, product betterments and other inventions,
formulas, processes, methods, materials, material combinations, manner of
preparations, technical production procedures and information, alarm and
security codes and procedures, sources of technology, and sources of supply of
raw and finished materials and other products; (b) financial and accounting
records; (c) the nature of the Company’s relationship with its employees,
consultants, independent contractors, customers, business development partners,
licensees, suppliers, or creditors; and (d) computer software used by the
Company or provided to the customers of the Company unless publicly available.
Confidential Information subject to the foregoing paragraph does not include
information Executive can demonstrate: (i) is or later becomes available to the
public through no breach of this Agreement by Executive; (ii) is obtained by
Executive from a third party who Executive had a reasonable basis to believe had
the legal right to disclose the information to Executive; (iii) was already in
the possession of Executive on February 11, 2011, which is the date he first
began providing consulting services to Company; or (iv) is required to be
disclosed by law, government regulation, or court order; provided, however, that
Executive shall use its best efforts to provide Company with notice and an
opportunity to oppose or limit such disclosure.

 

(i)                                     For as long as Executive is employed and
at all times thereafter, Executive shall not, directly or indirectly,
communicate, disclose or divulge to any person or entity, or use for Executive’s
own benefit or the benefit of any person (other than the Company), any
Confidential Information, except as permitted in subparagraph (iii) below.  Upon
termination of Executive’s employment, or at any other time at the request of
the Company, Executive agrees to deliver promptly to the Company all written
Confidential Information, including, but not limited to, customer and supplier
lists, files and records, in Executive’s possession or under Executive’s
control.  Executive further agrees that he will not make or retain any copies of
any of the foregoing and will so represent to the Company upon termination of
Executive’s employment.

 

(ii)                                  Executive shall disclose immediately to
the Company any trade secrets or other Confidential Information conceived or
developed by Executive during the course of, and as a direct result of
performing the services required hereunder, during Executive’s employment. 
Executive hereby assigns and agrees to assign to the Company Executive’s entire
right, title and interest in and to all such created Confidential Information. 
Such assignment shall include, without limitation, the rights to obtain patent
or copyright protection, thereon in the United States and foreign countries. 
Executive agrees to provide all reasonable assistance to enable the Company to
prepare and prosecute any application before any governmental agency for patent
or copyright protection or any similar application with respect to any
Confidential Information.  Executive further agrees to execute all documents and
assignments and to make all oaths necessary to vest ownership of such
intellectual property rights in the Company, as the Company may request, in each
case at the sole cost and expense of the Company.

 

(iii)                               Executive shall at all times, both during
and after termination of this Agreement by either Executive or the Company,
maintain in confidence and shall not, without prior written consent of the
Company, use, except in the course of performance of Executive’s duties for the
Company or as required by legal process (provided that Executive will promptly
notify the Company of such legal process except with respect to any confidential
government investigation), disclose or give to others any Confidential
Information.  In the event Executive is questioned by anyone not employed by the
Company or by an employee of or a consultant to the Company not authorized to
receive such information, in regard to any such information or any other secret
or confidential work of the Company, or concerning any fact or circumstance
relating thereto, Executive will promptly notify the Company so long as such
notice is legally permissible.

 

(b)                                 Non-Competition and Non-Solicitation. 
Executive recognizes that the Company is engaged in a competitive business and
that the Company has a legitimate interest in protecting its trade secrets,
confidential business information, and customer, business development partner,
licensee, supplier, and credit and/or financial relationships.  Accordingly, in
exchange

 

8

--------------------------------------------------------------------------------


 

for valuable consideration, including without limitation Executive’s access to
confidential business information and continued at-will employment, Executive
agrees that, during the term hereof and for a period of eighteen (18) months
thereafter, Executive shall not:

 

(i)                                     directly or indirectly, whether for
himself or for any other person or entity, and whether as a proprietor,
principal, shareholder, partner, agent, employee, consultant, independent
contractor, or in any other capacity whatsoever, undertake or have any interest
in (other than the passive ownership of publicly registered securities
representing an ownership interest of less than 1%), engage in or assume any
role involving directly or indirectly the Company’s Field of Interest (or any
portion thereof) or any other business in which the Company is engaged and for
which Executive has rendered services while employed by the Company, or enter
into any agreement to do any of the foregoing; provided, however, that the
activities disclosed or approved by the Chief Executive Officer pursuant to
Section 1(b) shall be excepted from this Section 5(b)(i) provided that their
scope and nature has not materially changed since the time of such disclosure or
approval; or

 

(ii)                                  solicit, directly or indirectly, any
customers, business development partners, licensors, licensees, or creditors
(including institutional lenders, bonding companies and trade creditors) of the
Company in an attempt to induce or motivate them either to discontinue or modify
their then prevailing or future relationship with the Company or to transfer any
of their business with the Company to any person or entity other than the
Company; or

 

(iii)                               solicit, directly or indirectly, any
supplier of goods, services or materials to the Company in an attempt to induce
or motivate them either to discontinue or modify their then prevailing or future
relationship with the Company or to supply the same or similar inventory, goods,
services or materials (except generally available inventory, goods, services or
materials) to any person or entity other than the Company; or

 

(iv)                              directly or indirectly recruit, solicit or
otherwise induce or influence any employee or independent contractor of the
Company to discontinue or modify his or her employment or engagement with the
Company, or employ or contract with any such employee or contractor for the
provision of services, other than solicitations by newspaper advertisement or
headhunter searches not specifically targeting any such employee or contractor.

 

(c)                                  Definition of “Field of Interest”.  The
term Company’s “Field of Interest” shall mean the research, development and
commercialization of products and strategies relating to: (i) therapies for
genetic disorders or diseases that include cystic fibrosis, Duchenne muscular
dystrophy, other diseases caused in whole or part by nonsense (or stop) codons,
and other genetic diseases as to which the Company engages in the research,
development or commercialization of drugs; anti-angiogenic therapies that target
VEGF protein production for cancer; and antiviral therapies for the Hepatitis C
virus (HCV); and (ii) other therapeutic targets, mechanisms of action and/or
therapies in which the Company has a research, development or commercialization
program.

 

(d)                                 Definition of “Customer”.  The term
“customer” or “customers” shall include any person or entity (a) that is a
current customer of the Company, (b) that was a customer of the Company at any
time during the Executive’s employment by the Company or (c) to which the
Executive has actual knowledge that the Company made a written presentation for
the solicitation of business at any time during the Executive’s employment by
the Company.

 

(e)                                  Reasonableness of Restrictions.  Executive
further recognizes and acknowledges that (i) the types of employment which are
prohibited by this Section 5 are narrow and reasonable in relation to the skills
which represent Executive’s principal salable asset both to the Company and to
Executive’s other prospective employers, and (ii) the broad geographical scope
of the provisions of this Section 5 is reasonable, legitimate and fair to
Executive in light of the global nature of the Company’s business, particularly
pharmaceutical research and development, and in light of the limited
restrictions on the type of employment prohibited herein compared to the types
of employment for which Executive is qualified to earn Executive’s livelihood.

 

(f)                                   Remedies.  Executive acknowledges that a
breach of this Section 5 will cause great and irreparable injury and damage,
which cannot be reasonably or adequately compensated by money damages. 
Accordingly, Executive acknowledges that the remedies of injunction and specific
performance shall be available in the event of such a breach, in addition to
money damages, costs and attorneys’ fees, and other legal or equitable remedies,
and that the Company shall be entitled as a matter of course to an injunction
pending trial, without the posting of bond or other security.  Any period of
restriction set forth in this Section 5 shall be extended for a period of time
equal to the duration of any breach or violation hereof.

 

(g)                                  Notification.  Any person employing
Executive or evidencing any intention to employ Executive may be notified as to
the existence and provisions of this Agreement.

 

(h)                                 Modification of Covenants; Enforceability. 
In the event that any provision of this Section 5 is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during

 

9

--------------------------------------------------------------------------------


 

which it operates or the geographic area to which it applies, or effect any
other change to the extent necessary to render this section enforceable, it
being acknowledged by the parties that the representations and covenants set
forth herein are of the essence of this Agreement.

 

(i)                                     Subsidiaries.  For purposes of Sections
5 and 6 of this Agreement, “Company” shall include all direct and indirect
subsidiaries of the Company.  An entity shall be deemed to be a subsidiary of
the Company if the Company directly or indirectly owns or controls 50% or more
of the equity interest in such entity.

 

6.                                      Ownership of Ideas, Copyrights and
Patents.

 

(a)                                 Property of the Company.  Executive agrees
that all ideas, discoveries, creations, manuscripts and properties, innovations,
improvements, know-how, inventions, designs, developments, apparatus,
techniques, methods, biological processes, cell lines, laboratory notebooks and
formulae, whether patentable, copyrightable or not, which Executive may
conceive, reduce to practice or develop, alone or in conjunction with another,
or others, during the course of and as a direct result of performing the
services hereunder for the Company in any capacity, whether heretofore or
hereafter, (collectively, “the Inventions”) are and shall be the sole and
exclusive property of the Company, and that Executive shall not publish any of
the Inventions without the prior written consent of the Company.  Executive
hereby assigns to the Company all of Executive’s right, title and interest in
and to all of the foregoing.

 

(b)                                 Cooperation.  At any time during or after
the Term, Executive agrees that he will fully cooperate with the Company, its
attorneys and agents in the preparation and filing of all papers and other
documents as may be required to perfect the Company’s rights in and to any of
such Inventions, including, but not limited to, executing any lawful document
(including, but not limited to, applications, assignments, oaths, declarations
and affidavits) and joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights of the United States and of any and
all other countries on such Inventions, provided that any patent or other legal
right so issued to Executive, personally, shall be assigned by Executive to the
Company without charge by Executive.  Executive further designates the Company
as his agent for, and grants to the Company a power of attorney with full power
of substitution, which power of attorney shall be deemed coupled with an
interest, for the purpose of effecting the foregoing assignments from Executive
to the Company.  Company will bear all expenses which it causes to be incurred
in Executive’s assisting and cooperating hereunder.  Executive waives all claims
to moral rights in any Inventions.

 

7.                                      Disclosure to Future Employers.  The
Company may provide in its discretion, a copy of the covenants contained in
Sections 5 and 6 of this Agreement to any business or enterprise which Executive
may directly, or indirectly, own, manage, operate, finance, join, control or in
which Executive participates in the ownership, management, operation, financing,
or control, or with which Executive may be connected as an officer, director,
employee, partner, principal, agent, representative, consultant or otherwise.

 

8.                                      Records.  Upon termination of
Executive’s relationship with the Company, Executive shall deliver to the
Company any property of the Company which may be in Executive’s possession
including products, materials, memoranda, notes, records, reports, or other
documents or photocopies of the same.

 

9.                                      Insurance.  The Company, in its sole
discretion, may apply for and procure in its own name (whether or not for its
own benefit) policies of insurance insuring Executive’s life.  Executive agrees
to submit to reasonable medical or other examinations and to execute and deliver
any applications or other instruments in writing that are reasonably necessary
to effectuate such insurance.  No adverse employment actions may be based upon
the results of any such exam or the failure by the Company to obtain such
insurance.

 

10.                               No Conflicting Agreements.  Executive hereby
represents and warrants that Executive has no commitments or obligations
inconsistent with this Agreement.

 

11.                               “Market Stand-Off” Agreement.  Executive
agrees, if requested by the Company and an underwriter of common stock (or other
securities) of the Company, not to sell or otherwise transfer or dispose of any
common stock (or other securities) of the Company held by Executive during a
period not to exceed one hundred and eighty (180) days following the effective
date of an underwritten public offering of common stock of the Company, offered
on a firm commitment basis pursuant to a registration statement filed with the
Securities and Exchange Commission (or any successor agency of the Federal
government administrating the Securities Act of 1933, as amend, and the
Securities Exchange Act of 1934, as amended) under the Securities Act of 1933,
as amended, on Form S-1 or its then equivalent, and to enter into an agreement
to such effect.  The Company may impose stop-transfer instructions with respect
to the shares (or securities) subject to the foregoing restriction until the end
of said period.

 

10

--------------------------------------------------------------------------------


 

12.                               General.

 

(a)                                 Notices.  All notices, requests, consents
and other communications hereunder shall be in writing, shall be addressed to
the receiving party’s address as follows:

 

If to the Company:

PTC Therapeutics Inc.

 

100 Corporate Court

 

South Plainfield, NJ 07080, USA

 

Attention: Legal Department

 

Telephone: (908) 222-7000

 

 

 

With an email copy (which shall not constitute

 

notice) to: legal@ptcbio.com

 

 

If to Executive:           Robert Spiegel, M.D., FACP

 

USA

 

Telephone: (908) 392-5489

 

 

 

With a copy (which shall not constitute notice) to

 

Golenbock Eiseman Assor Bell & Peskoe LLP

 

437 Madison Avenue

 

New York, NY 10022

 

Attention: Lawrence R. Haut, Esq.

 

or to such other address as a party may designate by notice hereunder, and shall
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid.  All
notices, requests, consents and other communications hereunder shall be deemed
to have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth (5th) business day following the day such mailing is made.

 

(b)                                 Entire Agreement.  This Agreement embodies
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof (including without
limitation the PTC Services Agreement between Company and Spiegel Consulting
L.L.C. dated February 11, 2011, as amended), except with respect to the equity
and fringe benefit arrangements referred to in Subsections 3(c) and (e) above;
provided, however, that for the avoidance of doubt the separate Indemnification
Agreement dated as of the Effective Date between the parties shall not be
superseded by this Agreement.  No statement, representation, warranty, covenant
or agreement of any kind not expressly set forth in this Agreement shall affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.

 

(c)                                  Modifications and Amendments.  The terms
and provisions of this Agreement may be modified or amended only by written
agreement executed by the parties hereto.

 

(d)                                 Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions.  No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar.  Each such waiver
or consent shall be effective only in the specific instance and for the purpose
for which it was given, and shall not constitute a continuing waiver or consent.

 

(e)                                  Assignment.  The Company shall assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business or that aspect of the Company’s
business in which Executive is principally involved.  Executive may not assign
Executive’s rights and obligations under this Agreement without the prior
written consent of the Company.

 

(f)                                   Benefit.  All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
parties hereto and shall inure to the benefit of the respective successors and
permitted assigns of each party hereto.  Nothing in this Agreement shall be
construed to create any rights or obligations except among the parties hereto,
and no person or entity shall be regarded as a third-party beneficiary of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

(g)                                  Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be construed in accordance
with and governed by the law of The State of New Jersey, without giving effect
to the conflict of law principles thereof.

 

(h)                                 Jurisdiction and Service of Process.  Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of The State of New Jersey or of the United States of America for the
District of New Jersey.  By execution and delivery of this Agreement, each of
the parties hereto accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.  Each of the
parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 12(a) hereof.  THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL
BY JURY AS TO ALL CLAIMS HEREUNDER.

 

(i)                                     Severability.  The parties intend this
Agreement to be enforced as written.  However, (i) if any portion or provision
of this Agreement shall to any extent be declared illegal or unenforceable by a
duly authorized court having jurisdiction, then the remainder of this Agreement,
or the application of such portion or provision in circumstances other than
those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law; and (ii) if any
provision, or part thereof, is held to be unenforceable because of the duration
of such provision or the geographic area covered thereby, the Company and
Executive agrees that the court making such determination shall have the power
to reduce the duration and/or geographic area of such provision, and/or to
delete specific words and phrases (“blue-penciling”), and in its reduced or
blue-penciled form such provision shall then be enforceable and shall be
enforced.

 

(j)                                    Headings and Captions; Interpretation. 
The headings and captions of the various subdivisions of this Agreement are for
convenience of reference only and shall in no way modify, or affect the meaning
or construction of any of the terms or provisions hereof.  The provisions of the
following Sections of this Agreement are in addition to, and do not limit, each
other: Sections 6 and 5(a); Sections 7 and 5(g); Sections 12(k) and 12(f); and
Sections 12(l) and 12(d).

 

(k)                                 Injunctive Relief.  Executive hereby
expressly acknowledges that any breach or threatened breach of any of the terms
and/or conditions set forth in Section 5 or 6 of this Agreement will result in
substantial, continuing and irreparable injury to the Company.  Therefore,
Executive hereby agrees that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to injunctive or other
equitable relief by a court of appropriate jurisdiction.

 

(l)                                     No Waiver of Rights, Powers and
Remedies.  No failure or delay by a party hereto in exercising any right, power
or remedy under this Agreement, and no course of dealing between the parties
hereto, shall operate as a waiver of any such right, power or remedy of the
party.  No single or partial exercise of any right, power or remedy under this
Agreement by a party hereto, nor any abandonment or discontinuance of steps to
enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies.  No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.

 

(m)                             Counterparts.  This Agreement may be executed in
one or more counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(n)                                 Survival.  The provisions of Sections 4, 5,
6, 7, 8, 11 and 12 shall survive the termination of this Agreement and
Executive’s employment hereunder in accordance with their terms.

 

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PTC Therapeutics, Inc.

 

 

 

/s/ Stuart Peltz

 

Name: Stuart Peltz, Ph.D.

 

Title: Chief Executive Officer

 

 

 

Agreed and Accepted

 

 

 

/s/ Robert Spiegel

 

Robert Spiegel, MD

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sample Separation and Release Agreement

 

[Insert Date]

 

[Insert Employee Name]

[Insert Employee Address]

 

Dear [Insert Employee Name]:

 

In connection with the termination of your employment with PTC
Therapeutics, Inc. (the “Company”) on [Termination Date], you are eligible to
receive the Severance Compensation as described in Section 4 of the Amended and
Restated Employment Agreement executed between you and the Company on [Insert
Date] (the “Employment Agreement”) if you sign and return this letter agreement
to me by [Return Date —21 days from date of receipt of this letter agreement]
and it becomes binding between you and the Company.  By signing and returning
this letter agreement and not revoking your acceptance, you will be agreeing to
the terms and conditions set forth in the numbered paragraphs below, including
the release of claims set forth in paragraph 3.  Therefore, you are advised to
consult with an attorney before signing this letter agreement and you may take
up to twenty-one (21) days to do so.  If you sign this letter agreement, you may
change your mind and revoke your agreement during the seven (7) day period after
you have signed it by notifying me in writing.  If you do not so revoke, this
letter agreement will become a binding agreement between you and the Company
upon the expiration of the seven (7) day period.

 

If you choose not to sign and return this letter agreement by [Return Date-Same
as Above], or if you timely revoke your acceptance in writing, you shall not
receive any Severance Compensation from the Company.  You will, however, receive
payment for your final wages and any unused vacation time accrued through the
Termination Date, as defined below, on the Company’s regular payroll date
immediately following the Termination Date.  Also, regardless of signing this
letter agreement, you may elect to continue receiving group medical insurance
pursuant to the federal “COBRA” law, 29 U.S.C. § 1161 et seq.  If you so elect,
you shall pay all premium costs on a monthly basis for as long as, and to the
extent that, you remain eligible for COBRA continuation.  You should consult the
COBRA materials to be provided by the Company for details regarding these
benefits.  All other benefits will cease upon your Termination Date in
accordance with the plan documents.

 

The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.

 

1.              Termination Date - Your effective date of termination from the
Company is [Insert Date] (the “Termination Date”).

 

2.              Release — In consideration of the payment of the Severance
Compensation, which you acknowledge you would not otherwise be entitled to
receive, you hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that you ever had or now have against any
or all of the Released Parties, including, but not limited to, any and all
claims arising out of or relating to your employment with and/or separation from
the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and
Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting

 

--------------------------------------------------------------------------------


 

Act, 15 U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising
out of the New Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et
seq., the New Jersey Family Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., the
New Jersey Conscientious Employee Protection Act, N.J. Stat. Ann.  § 34:19-1 et
seq., and the N.J. Stat. Ann. § 34:11-56.1 et seq. (New Jersey equal pay law),
all as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract, including without limitation,
all claims arising from the Employment Agreement; all state and federal
whistleblower claims to the maximum extent permitted by law; all claims to any
non-vested ownership interest in the Company, contractual or otherwise; and any
claim or damage arising out of your employment with and/or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above;
provided, however, that nothing in this letter agreement shall (i) prevent you
from filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that you acknowledge that you may not recover any
monetary benefits in connection with any such claim, charge or proceeding) or
(ii) deprive you of any rights you may have to be indemnified by the Company as
provided in any agreement between the Company and you or pursuant to the
Company’s Certificate of Incorporation or by-laws or (iii) to enforce any post
termination benefits to which you are entitled.

 

3.              Non-Disclosure, Non-Competition and Non-Solicitation — You
acknowledge and reaffirm your obligation to keep confidential and not disclose
all non-public information concerning the Company and its clients that you
acquired during the course of your employment with the Company, as stated more
fully in Section 5 of the Employment Agreement, which remains in full force and
effect.

 

4.              Return of Company Property — You confirm that you have returned
to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, smartphones, tablets, etc.), Company
identification, and any other Company-owned property in your possession or
control and have left intact all electronic Company documents, including but not
limited to those which you developed or helped to develop during your
employment.  You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

5.              Business Expenses and Final Compensation — You acknowledge that
you have been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of your employment and that no other
reimbursements are owed to you.  You further acknowledge that you have received
payment in full for all services rendered in conjunction with your employment by
the Company, including payment for all wages, bonuses and accrued, unused
vacation time, and that no other compensation is owed to you except as provided
herein.

 

6.              Non-Disparagement — To the extent permitted by law, you
understand and agree that as a condition for payment to you of the Severance
Compensation herein described, for a period of five years following the date
hereof you shall not make any false, disparaging or derogatory statements
publicly (including any media outlet) or to any person or entity with a
pre-existing relationship with the Company regarding the Company or any of its
directors, officers, employees, agents or representatives or about the Company’s
business affairs and financial condition, except to the extent such statements
are truthful testimony. Further, for a period of five years following the date
hereof, neither the Company, nor any of its executive officers or members of its
Board will directly or indirectly make, or cause to be made, any false
statement, observation or opinion, disparaging your reputation, except to the
extent such statements are truthful testimony.

 

7.              Continued Assistance - You agree that after the Termination Date
you will provide all reasonable cooperation to the Company, including but not
limited to, assisting the Company transition your job duties, assisting the
Company in defending against and/or prosecuting any litigation or threatened
litigation, and performing any other tasks as reasonably requested by the
Company, provided the same are scheduled within your then commitments and the
Company shall compensate you at the rate of you per diem Base

 

2

--------------------------------------------------------------------------------


 

Salary with the Company that was in effect immediately prior to your termination
of employment and shall reimburse your out-of-pocket expenses.

 

8.              Cooperation — To the extent permitted by law, you agree to
cooperate fully with the Company in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Company, whether before a
state or federal court, any state or federal government agency, or a mediator or
arbitrator, provided such cooperation is consistent with your then commitments
and the Company shall reimburse your out-of-pocket expenses.  Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare its claims or
defenses, to prepare for trial or discovery or an administrative hearing or a
mediation or arbitration and to act as a witness when requested by the Company
at reasonable times designated by the Company.  You agree that you will notify
the Company promptly in the event that you are served with a subpoena or in the
event that you are asked to provide a third party with information concerning
any actual or potential complaint or claim against the Company.

 

9.              Amendment and Waiver — This letter agreement shall be binding
upon the parties and may not be modified in any manner, except by an instrument
in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto.  This letter agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.  No delay or omission
by the Company in exercising any right under this letter agreement shall operate
as a waiver of that or any other right.  A waiver or consent given by the
Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar to or waiver of any right on any other occasion.

 

10.       Validity — Should any provision of this letter agreement be declared
or be determined by any court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term or provision shall be
deemed not to be a part of this letter agreement.

 

11.       Confidentiality — To the extent permitted by law, you understand and
agree that as a condition for payment to you of the Severance Compensation
herein described, the terms and contents of this letter agreement, and the
contents of the negotiations and discussions resulting in this letter agreement,
shall be maintained as confidential by you and your agents and representatives
and shall not be disclosed except to the extent required by federal or state law
or as otherwise agreed to in writing by the Company.

 

12.       Nature of Agreement — You understand and agree that this letter
agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

 

13.       Acknowledgments — You acknowledge that you have been given at least
twenty-one (21) days to consider this letter agreement, and that the Company
advised you to consult with an attorney of your own choosing prior to signing
this letter agreement.  You understand that you may revoke this letter agreement
for a period of seven (7) days after you sign this letter agreement by notifying
me in writing, and the letter agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.  You understand
and agree that by entering into this agreement, you are waiving any and all
rights or claims you might have under the Age Discrimination in Employment Act,
as amended by the Older Workers Benefits Protection Act, and that you have
received consideration beyond that to which you were previously entitled.

 

14.       Voluntary Assent — You affirm that no other promises or agreements of
any kind have been made to or with you by any person or entity whatsoever to
cause you to sign this letter agreement, and that you fully understand the
meaning and intent of this letter agreement.  You state and represent that you
have had an opportunity to fully discuss and review the terms of this letter
agreement with an attorney.  You further state and represent that you have
carefully read this letter agreement, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof and sign your name
of your own free act.

 

15.       Applicable Law — This letter agreement shall be interpreted and
construed by the laws of the State of New Jersey, without regard to conflict of
laws provisions.  You hereby irrevocably submit to and acknowledge

 

3

--------------------------------------------------------------------------------


 

and recognize the jurisdiction of the courts of the State of New Jersey, or if
appropriate, a federal court located in the State of New Jersey (which courts,
for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.

 

16.       Entire Agreement — This letter agreement contains and constitutes the
entire understanding and agreement between the parties hereto with respect to
your Severance Compensation and the settlement of claims against the Company and
cancels all previous oral and written negotiations, agreements and commitments
in connection therewith.  Nothing in this paragraph, however, shall modify,
cancel or supersede your obligations set forth in paragraph 3 herein.

 

17.       Tax Acknowledgement — In connection with the payments and
consideration provided to you pursuant to this letter agreement, the Company
shall withhold and remit to the tax authorities the amounts required under
applicable law, and you shall be responsible for all applicable taxes with
respect to such payments and consideration under applicable law.  You
acknowledge that you are not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the Severance Compensation
set forth in Section 4 of the Employment Agreement.

 

If you have any questions about the matters covered in this letter agreement,
please call me at [Insert Phone Number].

 

 

Very truly yours,

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

I hereby agree to the terms and conditions set forth above.  I have been given
at least twenty-one (21) days to consider this letter agreement and I have
chosen to execute this on the date below.  I intend that this letter agreement
will become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

 

 

 

[Insert Employee Name]

 

Date

 

To be returned to me by [Return Date — 21 days from date of receipt of this
letter].

 

4

--------------------------------------------------------------------------------